                       1   Vedder Price (CA), LLP
                           Scott H. Olson, Bar No. 249956
                       2   solson@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9513
                       4   F: +1 415 749 9502
                       5   Attorneys for Creditor
                           SUMMIT FUNDING GROUP, INC.
                       6

                       7

                       8                       UNITED STATES BANKRUPTCY COURT
                       9                       NORTHERN DISTRICT OF CALIFORNIA
                      10                                     OAKLAND DIVISION
                      11

                      12   In re:                                            Case No. 20-40990-RLE
                                FAIRN & SWANSON, INC.
                      13        dba Baja Futy Free-Laredo                    Chapter 7
                                dba Baja Duty Free-San Diego
                      14        dba Cloud Trading Co.                        NOTICE OF APPEARANCE AND
                                dba Dave Streiffer Co.                       REQUEST FOR NOTICE
                      15        dba South Seas Distribution
                                dba Southern Distillers and Blenders
                      16        dba Taupo Trading
                                dba Baja Duty Free-Oakland
                      17        dba Baja Duty Free-El Paso
                                dba Baja Duty Free-Calexico
                      18        dba Berg & Stephens
                                dba Baja Duty Free-Eagle Pass
                      19        dba United Distillers
                                dba D.F. Trust Territories
                      20        dba Proost Marketing,
                      21                    Debtor
                      22

                      23         PLEASE TAKE NOTICE THAT Vedder Price P.C. (“Vedder Price”)
                      24   hereby enters its appearance as counsel for Summit Funding Group, Inc. (“Summit”),
                      25   in the above-referenced bankruptcy case pursuant to Section 1109(b) of the
                      26   Bankruptcy Code and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure
                      27   (the “Bankruptcy Rules”), and Rule 9010-1 of the Bankruptcy Rule for the Northern
                      28   District of California.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                       NOTICE OF APPEARANCE AND
     SAN FRANCISCO
                                                                                                REQUEST FOR NOTICE
                     Case: 20-40990    Doc# 14       Filed: 06/17/20   Entered: 06/17/20 13:24:32   Page 1 of 3
                       1         PLEASE TAKE FURTHER NOTICE that Summit hereby appears in the
                       2   above-captioned case by its counsel, Vedder Price, and such counsel hereby requests,
                       3   pursuant to Rules 2002, 3017, 9007 and 9010 of the Bankruptcy Rules and Sections
                       4   102(1), 342 and 1109(b) of the Bankruptcy Code, that copies of all notices, pleadings
                       5   given or filed in this case, be given and served upon it at the following address,
                       6   telecopy, e-mail and telephone numbers:
                       7                          Scott H. Olson, Bar No. 249956
                                                  Vedder Price (CA), LLP
                       8                          275 Battery Street, Suite 2464
                                                  San Francisco, California 94111
                       9                          T: +1 (415) 749-9513
                                                  F: +1 (415) 749-9502
                      10                          solson@vedderprice.com
                      11                          William W. Thorsness
                                                  Vedder Price P.C.
                      12                          222 North LaSalle Street
                                                  Chicago, Illinois 60601
                      13                          T: +1 (312) 609-7595
                                                  F: + 1 (312) 609-5005
                      14                          wthorsness@vedderprice.com
                      15                          Mitchell D. Cohen
                                                  Vedder Price P.C.
                      16                          1633 Broadway, 31st Floor
                                                  New York, New York 10019
                      17                          T: +1 (212) 407-7700
                                                  F: +1 (212) 407-7799
                      18                          mcohen@vedderprice.com
                      19         PLEASE TAKE FURTHER NOTICE THAT the foregoing demand
                      20   includes not only the notices and papers referred to in the Bankruptcy Code and the
                      21   Bankruptcy Rules provisions specified above, but also includes, without limitation,
                      22   all orders, notices, hearing dates, applications, motions, petitions, pleadings, requests,
                      23   complaints, demands, replies, answers, schedules of assets and liabilities and
                      24   statements of affairs, operating reports, plan or plans of reorganization or liquidation,
                      25   and disclosure statements, whether formal or informal, and whether transmitted or
                      26   conveyed by mail, courier service, telegraph, telephone, e-mail, facsimile, telex, or
                      27   otherwise, that affect the above-captioned debtors or the debtors’ estates.
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                      NOTICE OF APPEARANCE AND
     SAN FRANCISCO
                                                                     -2-                      REQUEST FOR NOTICE
                     Case: 20-40990    Doc# 14    Filed: 06/17/20   Entered: 06/17/20 13:24:32 Page 2 of 3
                       1         PLEASE TAKE FURTHER NOTICE THAT demand is also made that the
                       2   above-referenced attorney be added to the Notice List for notice of all contested
                       3   matters, adversary proceedings, and other proceedings in this chapter 7 case and/or
                       4   any successor bankruptcy case.
                       5         PLEASE TAKE FURTHER NOTICE THAT neither this notice nor any
                       6   subsequent appearance, pleading, claim or suit is intended to waive and shall not
                       7   constitute a waiver of (i) Summit’s right to have final orders in non-core matters
                       8   entered only after de novo review by a District Court; (ii) Summit’s right to a jury
                       9   trial in any proceedings so triable herein, or in any case, controversy, or proceeding
                      10   related hereto; (iii) Summit’s right to request to have the reference withdrawn by the
                      11   District Court in any matter subject to mandatory or discretionary withdrawal; or (iv)
                      12   any other rights, claims, actions, defenses, setoffs, or recoupments to which
                      13   SUMMIT is or may be entitled to under agreements, documents or instruments, in
                      14   law or equity, all of which rights, claims, actions, defenses, setoffs, and recoupments
                      15   are expressly reserved.
                      16

                      17
                           Dated: June 17, 2020                         VEDDER PRICE (CA), LLP
                      18

                      19
                                                                        By: /s/Scott H. Olson
                      20                                                   Scott H. Olson
                      21                                                Attorneys for Creditor
                                                                        SUMMIT FUNDING GROUP, INC.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                    NOTICE OF APPEARANCE AND
     SAN FRANCISCO
                                                                     -3-                      REQUEST FOR NOTICE
                     Case: 20-40990    Doc# 14    Filed: 06/17/20   Entered: 06/17/20 13:24:32 Page 3 of 3
